                              Case 8:18-bk-07373-CPM                         Doc 58-1             Filed 02/18/20        Page 1 of 3


 Fill in this information to identify your case:

 Debtor 1                 Eduardo Edwin Guerrero
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number            8:18-bk-07373-CPM
 (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                      12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Achieva Credit Union                                Surrender the property.                             No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                Yes
    Description of       2018 Jeep Cherokee 8506 miles                       Reaffirmation Agreement.
    property             Vin No.:                                          Retain the property and [explain]:
    securing debt:



    Creditor's         Comenity Bank /Zales                                Surrender the property.                             No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                Yes
    Description of       2 watches (one for Debtor and                      Reaffirmation Agreement.
    property             one for wife)                                     Retain the property and [explain]:
    securing debt:



    Creditor's         Countryside Northridge HOA                          Surrender the property.                             No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                Yes
    Description of       2705 Brattle Lane Clearwater,                       Reaffirmation Agreement.
                         FL 33761 Pinellas County


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 8:18-bk-07373-CPM                        Doc 58-1         Filed 02/18/20             Page 2 of 3


 Debtor 1      Eduardo Edwin Guerrero                                                                Case number (if known)    8:18-bk-07373-CPM

    property            Ownership...**Joint Tenants                       Retain the property and [explain]:
    securing debt:      with the Right of Survivorship
                        with Aunt***


    Creditor's     Specialized Loan Servicing                             Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of 2705 Brattle Lane Clearwater,                           Reaffirmation Agreement.
    property       FL 33761 Pinellas County                               Retain the property and [explain]:
    securing debt: Ownership...**Joint Tenants
                   with the Right of Survivorship
                   with Aunt***


    Creditor's     Synchrony Bank/Rooms Two Go                            Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      Sofa and Loveseat                                  Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:



    Creditor's     Wells Fargo SML Bus. Lending                           Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      E.G. Services of Tampa Bay Inc.                    Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:      Assets of business:
                        1) Wells Fargo Checking
                        account $15.26
                        2) Compressor
                        3) Spray Guns
                        4) Handtools

                        This business has closed as of
                        December 2018..Dissolution
                        went through in January 2019
                        100 % owne

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                              Case 8:18-bk-07373-CPM                        Doc 58-1         Filed 02/18/20             Page 3 of 3


 Debtor 1      Eduardo Edwin Guerrero                                                                Case number (if known)   8:18-bk-07373-CPM

 Description of leased                                                                                                         Yes
 Property:

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Eduardo Edwin Guerrero                                                   X
       Eduardo Edwin Guerrero                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        February 17, 2020                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
